

ISSUING AND PAYING AGENCY AGREEMENT
[FOREIGN ISSUER WITH GUARANTY]


This Agreement, dated as of May 22, 2008, is by and among Ingersoll-Rand Global
Holding Company Limited (the “Issuer”), Ingersoll-Rand Company Limited (the
“Guarantor”) and JPMorgan Chase Bank, National Association (“JPMorgan”).



 
1.
APPOINTMENT AND ACCEPTANCE



The Issuer and the Guarantor hereby request that JPMorgan act as the Issuer’s
issuing and paying agent in connection with the issuance and payment of certain
short-term promissory notes of the Issuer (the “Notes”), as further described
herein, and JPMorgan agrees to act as such agent upon the terms and conditions
contained in this Agreement.



 
2.
COMMERCIAL PAPER PROGRAMS



The Issuer may establish one or more commercial paper programs under this
Agreement by delivering to JPMorgan a completed program schedule (the “Program
Schedule”) with respect to each such program. JPMorgan has given the Issuer a
copy of the current form of Program Schedule, and the Issuer shall complete and
return its first Program Schedule to JPMorgan prior to or simultaneously with
the execution of this Agreement. In the event that any of the information
provided in, or attached to, a Program Schedule shall change, the Issuer shall
promptly inform JPMorgan of such change in writing.



 
3.
NOTES 



All Notes issued by the Issuer under this Agreement shall be short-term
promissory notes, guaranteed by the Guarantor, exempt from the registration
requirements of the Securities Act of 1933, as amended, and from applicable
state securities laws. The Notes may be placed by dealers (the “Dealers”)
pursuant to Section 4 hereof. Notes shall be issued in either certificated or
book-entry form.



 
4.
AUTHORIZED REPRESENTATIVES



The Issuer shall deliver to JPMorgan a certified copy of duly adopted corporate
resolutions from its Board of Directors (or other governing body) authorizing
the issuance of Notes under each program established pursuant to this Agreement
and a certificate of incumbency, with specimen signatures attached, of those
officers, employees and agents of the Issuer authorized to take certain actions
with respect to the Notes as provided in this Agreement. The Guarantor shall
deliver to JPMorgan a certified copy of duly adopted corporate resolutions from
its Board of Directors (or other governing body) authorizing its guaranty of the
Notes and a certificate of incumbency, with specimen signatures attached, of
those officers, employees and agents of the Guarantor authorized to execute this
Agreement and take certain actions with respect to the Notes as provided in this
Agreement. Each person named on any certificate of incumbency of the Issuer or
the Guarantor is hereinafter referred to as an “Authorized Representative”.
Until JPMorgan receives any subsequent incumbency certificates, JPMorgan shall
be entitled to rely on the last incumbency certificate delivered to it by the
Issuer or the Guarantor for the purpose of determining such party’s Authorized
Representatives. The Issuer and Guarantor represent and warrant that each of its
Authorized Representatives may appoint other officers, employees and agents (the
“Delegates”), including without limitation any Dealers, to issue instructions to
JPMorgan under this Agreement, and take other actions on its behalf hereunder,
provided that notice of the appointment of each Delegate is delivered to
JPMorgan in writing. Each such appointment shall remain in effect unless and
until revoked by the Issuer or the Guarantor in a written notice to JPMorgan.
 

--------------------------------------------------------------------------------


 

 
5.
CERTIFICATED NOTES



If and when the Issuer intends to issue certificated notes (“Certificated
Notes”), the Issuer and JPMorgan shall agree upon the form of such Notes.
Thereafter, the Issuer shall from time to time deliver to JPMorgan adequate
supplies of Certificated Notes which will be in bearer form, serially numbered,
and shall be executed by the manual or facsimile signature of an Authorized
Representative of each of the Issuer and the Guarantor. JPMorgan will
acknowledge receipt of any supply of Certificated Notes received from the
Issuer, noting any exceptions to the shipping manifest or transmittal letter (if
any), and will hold the Certificated Notes in safekeeping for the Issuer in
accordance with JPMorgan’s customary practices. JPMorgan shall not have any
liability to the Issuer or the Guarantor to determine by whom or by what means a
facsimile signature may have been affixed on Certificated Notes, or to determine
whether any facsimile or manual signature is genuine, if such facsimile or
manual signature resembles the specimen signature attached to the Issuer’s
certificate of incumbency with respect to such Authorized Representative. Any
Certificated Note bearing the manual or facsimile signature of a person who is
an Authorized Representative on the date such signature was affixed shall bind
the Issuer and the Guarantor after completion thereof by JPMorgan,
notwithstanding that such person shall have ceased to hold his or her office on
the date such Note is countersigned or delivered by JPMorgan.



 
6.
BOOK-ENTRY NOTES



The Issuer’s Book-entry notes (“Book-Entry Notes”) shall not be issued in
physical form, but their aggregate face amount shall be represented by a master
note (the “Master Note”) in the form of Exhibit A executed by the Issuer and the
Guarantor pursuant to the book-entry commercial paper program of The Depository
Trust Company (“DTC”). JPMorgan shall maintain the Master Note in safekeeping,
in accordance with its customary practices, on behalf of Cede & Co., the
registered owner thereof and nominee of DTC. As long as Cede & Co. is the
registered owner of the Master Note, the beneficial ownership interest therein
shall be shown on, and the transfer of ownership thereof shall be effected
through, entries on the books maintained by DTC and the books of its direct and
indirect participants. The Master Note and the Book-entry Notes shall be subject
to DTC’s rules and procedures, as amended from time to time. JPMorgan shall not
be liable or responsible for sending transaction statements of any kind to DTC’s
participants or the beneficial owners of the Book-entry Notes, or for
maintaining, supervising or reviewing the records of DTC or its participants
with respect to such Notes. In connection with DTC’s program, the Issuer and
Guarantor understand that as one of the conditions of their participation
therein, it shall be necessary for the Issuer, the Guarantor and JPMorgan to
enter into a Letter of Representations, in the form of Exhibit B hereto, and for
DTC to receive and accept such Letter of Representation. In accordance with
DTC’s program, JPMorgan shall obtain from the CUSIP Service Bureau a written
list of CUSIP numbers for Issuer’s Book-entry Notes, and JPMorgan shall deliver
such list to DTC. The CUSIP Service Bureau shall bill the Issuer directly for
the fee or fees payable for the list of CUSIP numbers for the Issuer’s
Book-entry Notes.



 
7.
ISSUANCE INSTRUCTIONS TO JPMORGAN; PURCHASE PAYMENTS



The Issuer and the Guarantor understand that all instructions under this
Agreement are to be directed to JPMorgan’s Commercial Paper Operations
Department. JPMorgan shall provide the Issuer, the Guarantor, or, if applicable,
the Issuer’s Dealers, with access to JPMorgan’s Money Market Issuance System or
other electronic means (collectively, the “System”) in order that JPMorgan may
receive electronic instructions for the issuance of Notes. Electronic
instructions must be transmitted in accordance with the procedures furnished by
JPMorgan to the Guarantor, the Issuer or its Dealers in connection with the
System. In the event that the System is inoperable at any time, an Authorized
Representative or a Delegate may deliver written, telephone or facsimile
instructions to JPMorgan, which instructions shall be verified in accordance
with any security procedures agreed upon by the parties. JPMorgan shall incur no
liability to the Issuer or the Guarantor in acting upon instructions believed by
JPMorgan in good faith to have been given by an Authorized Representative or a
Delegate. In the event that a discrepancy exists between a telephonic
instruction and a written confirmation, the telephonic instruction will be
deemed the controlling and proper instruction. JPMorgan may electronically
record any conversations made pursuant to this Agreement, and the Issuer and the
Guarantor hereby consent to such recordings. All issuance instructions regarding
the Notes must be received by 1:00 P.M. New York time in order for the Notes to
be issued or delivered on the same day.
 
2

--------------------------------------------------------------------------------


 
(a) Issuance and Purchase of Book-entry Notes.


Upon receipt of issuance instructions from the Issuer or its Dealers with
respect to Book-entry Notes, JPMorgan shall transmit such instructions to DTC
and direct DTC to cause appropriate entries of the Book-entry Notes to be made
in accordance with DTC’s applicable rules, regulations and procedures for
book-entry commercial paper programs. JPMorgan shall assign CUSIP numbers to the
Issuer’s Book-entry Notes to identify the Issuer’s aggregate principal amount of
outstanding Book-entry Notes in DTC’s system, together with the aggregate unpaid
interest (if any) on such Notes. Promptly following DTC’s established settlement
time on each issuance date, JPMorgan shall access DTC’s system to verify whether
settlement has occurred with respect to the Issuer’s Book-entry Notes. Prior to
the close of business on such business day, JPMorgan shall deposit immediately
available funds in the amount of the proceeds due the Issuer (if any) to the
Issuer’s account at JPMorgan and designated in the applicable Program Schedule
(the “Account”), provided that JPMorgan has received DTC’s confirmation that the
Book-entry Notes have settled in accordance with DTC’s applicable rules,
regulations and procedures. JPMorgan shall have no liability to the Issuer or
the Guarantor whatsoever if any DTC participant purchasing a Book-entry Note
fails to settle or delays in settling its balance with DTC or if DTC fails to
perform in any respect.



 
(b)
Issuance and Purchase of Certificated Notes.



Upon receipt of issuance instructions with respect to Certificated Notes,
JPMorgan shall: (a) complete each Certificated Note as to principal amount, date
of issue, maturity date, place of payment, and rate or amount of interest (if
such Note is interest bearing) in accordance with such instructions; (b)
countersign each Certificated Note; and (c) deliver each Certificated Note in
accordance with the Issuer’s instructions. Whenever JPMorgan is instructed to
deliver any Certificated Note by mail, JPMorgan shall strike from the
Certificated Note the word “Bearer,” insert as payee the name of the person so
designated by the Issuer or the Guarantor and effect delivery by mail to such
payee or to such other person as is specified in such instructions to receive
the Certificated Note. The Issuer and the Guarantor understand that, in
accordance with the custom prevailing in the commercial paper market, delivery
of Certificated Notes shall be made before the actual receipt of payment for
such Notes in immediately available funds, even if JPMorgan is instructed to
deliver a Certificated Note against payment. Therefore, once JPMorgan has
delivered a Certificated Note to the designated recipient, the Issuer and the
Guarantor shall bear the risk that such recipient may fail to remit payment of
such Note or return such Note to JPMorgan. Delivery of Certificated Notes shall
be subject to the rules of the New York Clearing House in effect at the time of
such delivery. Funds received in payment of Certificated Notes shall be credited
to the Account.
 

 
8.
USE OF SALES PROCEEDS IN ADVANCE OF PAYMENT



JPMorgan is not obligated to credit the Issuer’s Account unless and until
payment of the purchase price of each Note is received by JPMorgan. From time to
time, JPMorgan, in its sole discretion, may permit the Issuer to have use of
funds payable with respect to the Notes prior to JPMorgan’s receipt of the sales
proceeds of such Notes. If JPMorgan makes a deposit, payment or transfer of
funds on behalf of the Issuer before JPMorgan receives payment for any Notes,
such deposit, payment or transfer of funds shall represent an advance by
JPMorgan to the Issuer to be repaid promptly, and in any event on the same day
as it is made, from the proceeds of the sale of the Notes, or by the Issuer or
the Guarantor if such proceeds are not received by JPMorgan.
 
3

--------------------------------------------------------------------------------


 

 
9.
PAYMENT OF MATURED NOTES



Notice that an Issuer will not redeem any Note on the relative Initial
Redemption Date (as defined in the applicable Extendible Commercial Note
Announcement) must be received in writing by JPMorgan by 11:00 A.M. on such
Initial Redemption Date. On any day when a Note matures or is prepaid, the
Issuer shall transmit, or cause to be transmitted, to the Account, prior to 2:00
P.M. New York time on the same day, an amount of immediately available funds
sufficient to pay the aggregate principal amount of such Note and any applicable
interest due. JPMorgan shall pay the interest (if any) and principal on a
Book-entry Note to DTC in immediately available funds, which payment shall be by
net settlement of JPMorgan’s account at DTC. JPMorgan shall pay Certificated
Notes upon presentment. JPMorgan may without liability to the Issuer or the
Guarantor refuse to pay any Note that would result in an overdraft to the
Account.



 
10.
OVERDRAFTS




 
a.
Intraday overdrafts with respect to each Account shall be subject to JPMorgan’s
policies as in effect from time to time.




 
b.
An overdraft will exist in an Account if JPMorgan, in its sole discretion, (i)
permits an advance to be made pursuant to Section 8, notwithstanding the
provisions of Section 8, and such advance is not repaid in full on the same day
as it is made, or (ii) pays a Note pursuant to Section 9 in excess of the
available collected balance in such Account. Overdrafts shall be subject to
JPMorgan’s established banking practices, including, without limitation, the
imposition of interest, funds usage charges and administrative fees. The Issuer
shall repay any such overdraft, fees and charges no later than the next business
day, together with interest on the overdraft at the rate established by JPMorgan
for the Account, computed from and including the date of the overdraft to the
date of repayment.




 
11.
NO PRIOR COURSE OF DEALING 



No prior action or course of dealing on the part of JPMorgan with respect to
advances of the purchase price or payments of matured Notes shall give rise to
any claim or cause of action by the Issuer or the Guarantor against JPMorgan in
the event that JPMorgan refuses to pay or settle any Notes for which the Issuer
or the Guarantor has not timely provided funds as required by this Agreement.



 
12.
RETURN OF CERTIFICATED NOTES



JPMorgan will in due course cancel any Certificated Note presented for payment
and return such Note to the Issuer. JPMorgan shall also cancel and return to the
Issuer any spoiled or voided Certificated Notes. Promptly upon written request
of the Issuer or at the termination of this Agreement, JPMorgan shall destroy
all blank, unissued Certificated Notes in its possession and furnish a
certificate to the Issuer certifying such actions.



 
13.
INFORMATION FURNISHED BY CHASE



Upon the reasonable request of the Issuer or the Guarantor, JPMorgan shall
promptly provide the Issuer or the Guarantor with information with respect to
any Note issued and paid hereunder, provided, that the Issuer or the Guarantor
delivers such request in writing and, to the extent applicable, includes the
serial number or note number, principal amount, payee, date of issue, maturity
date, amount of interest (if any) and place of payment of such Note.
 
4

--------------------------------------------------------------------------------


 

 
14.
REPRESENTATIONS AND WARRANTIES




 
a.
The Issuer represents and warrants that: (i) it has the right, capacity and
authority to enter into this Agreement; and (ii) it will comply with all of its
obligations and duties under this Agreement. The Issuer further represents and
agrees that each Note issued and distributed upon its instruction pursuant to
this Agreement shall constitute the Issuer’s representation and warranty to
JPMorgan that such Note is a legal, valid and binding obligation of the Issuer,
and that such Note is being issued in a transaction which is exempt from
registration under the Securities Act of 1933, as amended, and any applicable
state securities law.




 
b.
The Guarantor represents and warrants that: (i) it has the right, capacity and
authority to enter into this Agreement and to execute and deliver its guaranty
of the Notes; and (ii) it will comply with all of its obligations and duties
under this Agreement. The Guarantor further represents and agrees that its
guaranty of each Note issued and distributed pursuant to this Agreement shall
constitute the legal, valid and binding obligation of the Guarantor and shall be
exempt from registration under the Securities Act of 1933, as amended, and any
applicable state securities law.




 
15.
DISCLAIMERS



Neither JPMorgan nor its directors, officers, employees or agents shall be
liable for any act or omission under this Agreement except in the case of gross
negligence or willful misconduct. IN NO EVENT SHALL CHASE BE LIABLE FOR SPECIAL,
INDIRECT OR CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND WHATSOEVER (INCLUDING BUT
NOT LIMITED TO LOST PROFITS), EVEN IF CHASE HAS BEEN ADVISED OF THE LIKELIHOOD
OF SUCH LOSS OR DAMAGE AND REGARDLESS OF THE FORM OF ACTION. In no event shall
JPMorgan be considered negligent in consequence of complying with DTC’s rules,
regulations and procedures. The duties and obligations of JPMorgan, its
directors, officers, employees or agents shall be determined by the express
provisions of this Agreement and they shall not be liable except for the
performance of such duties and obligations as are specifically set forth herein
and no implied covenants shall be read into this Agreement against them. Neither
JPMorgan nor its directors, officers, employees or agents shall be required to
ascertain whether any issuance or sale of any Notes (or any amendment or
termination of this Agreement) has been duly authorized or is in compliance with
any other agreement to which the Issuer or the Guarantor is a party (whether or
not JPMorgan is also a party to such agreement).



 
16.
INDEMNIFICATION



The Issuer and the Guarantor jointly and severally agree to indemnify, defend
and hold harmless JPMorgan, its directors, officers, employees and agents
(collectively, “indemnitees”) from and against any and all liabilities, claims,
losses, damages, penalties, costs and expenses (including attorneys’ fees and
disbursements) suffered or incurred by or asserted or assessed against any
indemnitee arising in respect of this Agreement, except for any such liability,
claim, loss, damage, penalty, cost or expense resulting from the gross
negligence or willful misconduct of JPMorgan, its directors, officers, employees
and agents. This indemnity will survive the termination of this Agreement.



 
17.
OPINION OF COUNSEL



The Issuer and the Guarantor shall deliver to JPMorgan all documents it may
reasonably request relating to the existence of the Issuer and authority of the
Issuer for this Agreement, including, without limitation, an opinion of counsel,
substantially in the form of Exhibit C hereto.
 
5

--------------------------------------------------------------------------------


 

 
18.
NOTICES



All notices, confirmations and other communications hereunder shall (except to
the extent otherwise expressly provided) be in writing and shall be sent by
first-class mail, postage prepaid, by telecopier or by hand, addressed as
follows, or to such other address as the party receiving such notice shall have
previously specified to the party sending such notice:


If to the Issuer:
Ingersoll-Rand Global Holding Company Limited
 
Attention: Corporate Treasury
 
800-E Beaty Street
 
Davidson, NC 28036
     
Telephone:
(704) 655-5709
 
Facsimile:
(866) 446-1391
       
If to the Guarantor:
Ingersoll-Rand Company Limited
 
Attention: Corporate Treasury
 
800-E Beaty Street
 
Davidson, NC 28036
     
Telephone:
(704) 655-5709
 
Facsimile:
(866) 446-1391
       
If to JPMorgan concerning the daily issuance and redemption of Notes:
     
Attention: Money Market Operations
 
227 W. Monroe 26th Floor
 
Chicago, IL 60606
 
Telephone:
(800) 499-3176/ (312) 267-5100
 
Facsimile:
(312) 267-5210
       
All other:
Attention: Commercial Paper JPM
 
4 New York Plaza, 15th Floor
 
New York NY 10004-2413
 
Telephone:
(212) 623-8220
 
Facsimile:
(212) 623-8420

 

 
19.
COMPENSATION



The Issuer shall pay compensation for services pursuant to this Agreement in
accordance with the pricing schedules furnished by JPMorgan to the Issuer from
time to time and upon such payment terms as the parties shall determine. The
Issuer shall also reimburse JPMorgan for any fees and charges imposed by DTC
with respect to services provided in connection with the Book-entry Notes.



 
20.
BENEFIT OF AGREEMENT



This Agreement is solely for the benefit of the parties hereto and no other
person shall acquire or have any right under or by virtue hereof.
 
6

--------------------------------------------------------------------------------


 

 
21.
TERMINATION



This Agreement may be terminated at any time by either party by written notice
to the other, but such termination shall not affect the respective liabilities
of the parties hereunder arising prior to such termination.



 
22.
FORCE MAJEURE



In no event shall JPMorgan be liable for any failure or delay in the performance
of its obligations hereunder because of circumstances beyond JPMorgan’s control,
including, but not limited to, acts of God, flood, war (whether declared or
undeclared), terrorism, fire, riot, strikes or work stoppages for any reason,
embargo, government action, including any laws, ordinances, regulations or the
like which restrict or prohibit the providing of the services contemplated by
this Agreement, inability to obtain material, equipment, or communications or
computer facilities, or the failure of equipment or interruption of
communications or computer facilities, and other causes beyond JPMorgan’s
control whether or not of the same class or kind as specifically named above.



 
23.
ENTIRE AGREEMENT



This Agreement, together with the exhibits attached hereto, constitutes the
entire agreement among JPMorgan, the Issuer and the Guarantor with respect to
the subject matter hereof and supersedes in all respects all prior proposals,
negotiations, communications, discussions and agreements between the parties
concerning the subject matter of this Agreement.



 
24.
WAIVERS AND AMENDMENTS



No failure or delay on the part of any party in exercising any power or right
under this Agreement shall operate as a waiver, nor does any single or partial
exercise of any power or right preclude any other or further exercise, or the
exercise of any other power or right. Any waiver shall be effective only in the
specific instance and for the purpose for which it is given. No amendment,
modification or waiver of any provision of this Agreement shall be effective
unless the same shall be in writing and signed by each party hereto.



 
25.
BUSINESS DAY



Whenever any payment to be made hereunder shall be due on a day which is not a
business day for JPMorgan, then such payment shall be made on JPMorgan’s next
succeeding business day.



 
26.
COUNTERPARTS



This Agreement may be executed in counterparts, each of which shall be deemed an
original and such counterparts together shall constitute but one instrument.



 
27.
HEADINGS



The headings in this Agreement are for purposes of reference only and shall not
in any way limit or otherwise affect the meaning or interpretation of any of the
terms of this Agreement.



 
28.
ACCOUNT CONDITIONS



Each Account shall be subject to JPMorgan’s account conditions, as in effect
from time to time.
 
7

--------------------------------------------------------------------------------


 

 
29.
GOVERNING LAW



This Agreement and the Notes shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to the conflict
of laws provisions thereof.



 
30.
JURISDICTION AND VENUE



Each party hereby irrevocably and unconditionally submits to the jurisdiction of
the United States District Court for the Southern District of New York and any
New York State court located in the Borough of Manhattan in New York City and of
any appellate court from any thereof for the purposes of any legal suit, action
or proceeding arising out of or relating to this Agreement (a “Proceeding”).
Each party hereby irrevocably agrees that all claims in respect of any
Proceeding may be heard and determined in such Federal or New York State court
and irrevocably waives, to the fullest extent it may effectively do so, any
objection it may now or hereafter have to the laying of venue of any Proceeding
in any of the aforementioned courts and the defense of an inconvenient forum to
the maintenance of any Proceeding.



 
31.
AGENT FOR SERVICE OR PROCESS



The Issuer and the Guarantor, for the benefit of JPMorgan and the holders from
time to time of the Notes, hereby irrevocably appoint Ingersoll-Rand Company,
with offices on the date hereof located at 155 Chestnut Ridge Road, Montvale, NJ
07645 as their agent (the “Authorized Agent”) upon which process may be served
in any Proceeding and hereby agree that service of process upon the Authorized
Agent, by mail or delivery, shall be deemed in every respect effective service
of process upon them in any such Proceeding. The Issuer and the Guarantor agree
to take any and all action, including, but not limited to, the execution and
filing of all such documents and instruments, as may be necessary to effect and
continue the appointment by them of the Authorized Agent in full force and
effect so long as any of the Notes shall be outstanding. Nothing herein
contained shall, however, in any manner limit the rights of JPMorgan or the
holders of the Notes to serve process in any other manner permitted by
applicable law.



 
32.
WAIVER OF TRIAL BY JURY



EACH PARTY HEREBY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.



 
33.
WAIVER OF IMMUNITY



The Issuer irrevocably waives, to the fullest extent permitted by applicable
law, with respect to itself and its revenues and assets (irrespective of their
use or intended use), all immunity on the grounds of sovereign immunity or other
similar grounds from (i) suit, (ii) jurisdiction of any court, (iii) relief by
way of injunction or order for specific performance or for recovery of property,
(iv) attachment of its assets (whether before or after judgment) and (v)
execution or enforcement of any judgment to which it or its revenues or assets
might otherwise be entitled in any Proceeding.


The Guarantor irrevocably waives, to the fullest extent permitted by applicable
law, with respect to itself and its revenues and assets (irrespective of their
use or intended use), all immunity on the grounds of sovereign immunity or other
similar grounds from (i) suit, (ii) jurisdiction of any court, (iii) relief by
way of injunction or order for specific performance or for recovery of property,
(iv) attachment of its assets (whether before or after judgment) and (v)
execution or enforcement of any judgment to which it or its revenues or assets
might otherwise be entitled in any Proceeding.


8

--------------------------------------------------------------------------------





 
34.
WITHHOLDING TAXES

 
The Issuer and the Guarantor represent and warrant that there is no withholding
or other tax, assessment or governmental charge imposed by Bermuda or any
political subdivision thereof or taxing authority therein on account of the
Notes, this Agreement or any payments thereon or hereunder. The Issuer and the
Guarantor agree that in the event that any such tax, assessment or change shall
hereafter become applicable, they shall promptly notify JPMorgan in writing. All
payments made by the Issuer and the Guarantor in respect of the Notes to the
holder of any of the Notes or JPMorgan (collectively referred to as a "Payment
Recipient") shall be paid without set-off or counterclaim and free and clear of,
and without deduction or withholding for or on account of, any present or future
tax, assessment or other governmental charge or any interest or penalty thereon
imposed, levied, collected, assessed or required to be deducted, withheld or
paid by or for the account of Bermuda only or any taxing authority or political
subdivision thereof or therein (collectively a "Tax") unless the Issuer or the
Guarantor, as the case may be, is required to withhold or deduct Tax by law or
by the interpretation or administration thereof. If any such Tax is required by
law to be withheld or deducted from any such payment, the Issuer and the
Guarantor shall pay such additional amounts ("Additional Amounts") as may be
necessary so that the net amount received by a Payment Recipient after such
withholding or deduction will equal the amount that such Payment Recipient would
have received if such Tax had not been required to be withheld or deducted;
provided that the Issuer and the Guarantor shall not be required to pay any such
additional amount on account of any Tax that would not have been so imposed but
for the existence of any present or former personal or business connection
between the person entitled to such payment and Bermuda other than the mere
receipt of such payment or the ownership or holding of such Note.
 

 
35.
JUDGMENT CURRENCY



The obligation of the Issuer or the Guarantor to make payment in lawful currency
of the United States of America (“Dollars”) of any and all amounts due hereunder
or under the Notes shall not be discharged or satisfied by any tender or any
recovery pursuant to any judgment in any currency other than Dollars, except to
the extent that such tender or recovery shall result in the actual receipt by
JPMorgan in New York or the holders of the Notes of the full amount of Dollars
payable hereunder or under the Notes, and shall be enforceable as an alternative
or additional cause of action for the purpose of recovering in Dollars the
amount, if any, by which such actual receipt shall fall short of the full amount
of Dollars so paid.
 
9

--------------------------------------------------------------------------------


 

 
36.
GUARANTY PROVISIONS



In consideration of the services provided by JPMorgan under this Agreement, the
Guarantor hereby absolutely, unconditionally and irrevocably guarantees (as
primary obligor and not merely as surety) the due and punctual payment, when and
as the same shall become due and payable, of each and every obligation of the
Issuer hereunder (each of the foregoing being an “Obligation” and, collectively,
the “Obligations”) at the time and place and otherwise in accordance with the
terms of this Agreement and the Notes, irrespective of (i) the validity, binding
effect, legality, enforceability or modification to, or amendment or waiver of,
or compliance with, the Notes or this Agreement, (ii) whether the Notes or this
Agreement shall have been duly executed by the respective parties thereto, (iii)
any change in the existence or structure of, or the bankruptcy or insolvency of,
the Issuer, (iv) the absence of any action to enforce any Obligation or the
Notes or this Agreement or any collateral security or other guaranty thereof,
(v) any extension, renewal, settlement, compromise, waiver or release in respect
of any Obligation, the Notes or this Agreement, (vi) the existence of any claim,
set-off, counterclaim or other right that the Guarantor may have against the
Issuer, the noteholders or JPMorgan, or (vii) any other circumstance that might
otherwise constitute a legal or equitable discharge or defense of the Guarantor.
The Guarantor hereby agrees that upon default in the payment when due of any
Obligation it will forthwith cause the payment of each and every Obligation to
be made punctually to JPMorgan or the holder of a Note, as the case may be, when
and as the same shall become due and payable, and as if such payment were made
by the Issuer. The Guarantor hereby expressly waives presentment, demand,
protest or notice of any kind whatsoever, as well as any requirement that the
noteholders, or JPMorgan on behalf of the noteholders, file claims in the event
of receivership or bankruptcy of the Issuer, or exhaust any right to take any
action against the Issuer or with respect to any collateral at any time securing
the Obligations or any other guaranty thereof; and the Guarantor hereby consents
to any and all extensions of time of payment of any or all of the Obligations
and to the release of any such collateral or other guaranty. This guaranty is a
guaranty of payment and not of collection merely and shall be a continuing
guaranty and, as such, shall remain operative and in full force and effect until
all Obligations shall have been paid and actually received in full by the party
to whom any such Obligation is due. If at any time any payment of any Obligation
is rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, reorganization, dissolution or liquidation of the Issuer (or the
appointment of a trustee, receiver, intervenor or conservator or similar
official for the Issuer or any substantial part of its assets, the Guarantor’s
obligations hereunder with respect to such payment shall be reinstated at such
time as though such payment had not been made. The Guarantor hereby irrevocably
agrees that it will not be entitled to enforce any right or remedy arising out
of any right of subrogation that it may have or be entitled to, by operation of
law or otherwise, as a result of payments by such Guarantor hereunder, until all
Obligations have been paid and actually received in full by the party to whom
any such Obligation is due.
 
[SIGNATURE PAGE FOLLOWS]
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on their behalf by duly authorized officers as of the day and year first-above
written.


JPMORGAN CHASE BANK,
 
NATIONAL ASSOCIATON
     
Ingersoll-Rand Global Holding Company Limited,
as Issuer
     
By:
/s/ Steven E. Charles
           
Name:  Steven E. Charles
By:
   
/s/ Barbara L. Brasier
       
Title:  Assistant Vice President
Name:
Barbara L. Brasier
     
Date:  May 22, 2008
Title:
Vice President & Treasurer
       
Date:
May 22, 2008
           
Ingersoll-Rand Company Limited, as Guarantor
             
By:
   
/s/ Barbara L. Brasier
         
Name:
Barbara L. Brasier
       
Title:
Vice President & Treasurer
       
Date:
May 22, 2008



Issuing and Paying Agency Agreement
 

--------------------------------------------------------------------------------


 
EXHIBIT A


[FORM OF MASTER NOTE]



--------------------------------------------------------------------------------



EXHIBIT B


[LETTER OF REPRESENTATIONS]



--------------------------------------------------------------------------------


 